May 19, 1993          [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 92-2341

                   IN RE:  ANDREW A. BUCCI,
                    Petitioner, Appellant.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

        [Hon. Ronald R. Lagueux, U.S. District Judge]
                                                    

                                        

                            Before

                     Breyer, Chief Judge,
                                        
              Torruella and Cyr, Circuit Judges.
                                               

                                        

   Andrew A. Bucci on brief pro se.
                  

                                        

                                        

          Per Curiam.   The appellant, Andrew A. Bucci, is an
                    

attorney  in Rhode Island.   In 1976, Bucci  was convicted of

making false declarations in a federal court, in violation of

18  U.S.C.    1623(a),  and  of conspiracy  to  present false

testimony,  in violation of 18  U.S.C.   371.   Following the

conviction, the  Rhode Island  Supreme Court  suspended Bucci

from practice  in that  state's courts  for two years,  after

which he would become eligible to apply for reinstatement.

     Before Bucci became eligible for reinstatement, however,

he was convicted  of practicing law  without a license  (that

is, while  under suspension), in violation  of R.I.Gen.Laws  

11-27-10,  and   sentenced  to   a  six-month  prison   term.

Following that conviction, in  1982, the Rhode Island Supreme

Court disbarred  Bucci.   Bucci was  reinstated to  the Rhode

Island bar in 1987.

     During  the period  1977-1982,  the Local  Rules of  the

United States District Court for the District of Rhode Island

authorized that  court to  take  disciplinary action  against

attorneys who  were convicted  of crimes of  moral turpitude,

but  the Rules required  a hearing and  a vote  of the judges

before sanctions could  be imposed.  The  district court took

no  such  affirmative   disciplinary  action  against   Bucci

following either of  his convictions.  However,  in 1984, the

district court adopted Local Rule 4(e)(4), which provides:

     An  attorney  who is  suspended  or disbarred  from
     practice by the highest Court of the State in which

                             -2-

     he/she  practices .  .  . shall  be suspended  from
     practicing before this Court. . . .

     Both  the district court and  Bucci appear to accept the

proposition that Rule 4(e)(4), upon its adoption, operated to

automatically suspend Bucci from practice before the district

court  by  virtue of  his  previous disbarment  by  the state

court.

     In 1988, Bucci applied for readmission to the bar of the

district court.   He renewed  the application in  1990.   The

district court held a hearing, at which Bucci appeared before

all three  active  judges.    The judges  then  decided  that

Bucci's "petition for  readmission to the  bar of this  Court

should be denied because of the nature and seriousness of the

offenses which  [he] committed."   The judges  expressed "the

opinion that any lawyer who has been convicted  of a crime of

dishonesty should be permanently barred from practice in this

Court."    The  district  court denied  Bucci's  request  for

reconsideration  and  entered  a judgment,  and  this  appeal

followed.  We affirm.

     Bucci  argues  that  the  Rhode  Island Supreme  Court's

decision to reinstate him in 1987 required the district court

to follow suit.  We disagree.   Local Rule 4(e)(4) does  not,

by its terms,  create a door that must swing  both ways.  The

rule allowed the  district court to  follow the Rhode  Island

Court's lead by disbarring  Bucci automatically following his

disbarment in the  state court,  but it did  not require  the

                             -3-

district  court to  accept  as dispositive  the Rhode  Island

Court's  assessment  of  Bucci's  rehabilitation  and current

fitness  to practice  law.   Rather, the  district court  was

entitled  to  make  its own  judgment  in  that  regard --  a

judgment that  we can  review only  for abuse  of discretion.

See  In  re Grievance  Committee  of  United States  District
                                                             

Court, 847 F.2d 57, 61 (2d Cir. 1988); In re  Evans, 801 F.2d
                                                   

703, 706 (4th Cir. 1986); Standing Committee on Discipline v.
                                                          

Ross, 735 F.2d 1168, 1172 (9th Cir. 1984).  
    

     Given the  "nature and seriousness"  of Bucci's criminal

offenses, we see no  abuse of discretion here.   The district

court had  good reason to  doubt Bucci's character.   Bucci's

federal  crimes --  making  false declarations  in a  federal

court, and  conspiring to  do so  -- were  felonies.   See 18
                                                          

U.S.C.    371 (penalty for  conspiracy is not  more than five

years imprisonment); 18 U.S.C.    1623(a) (penalty for making

false declarations is not more than five years imprisonment);

18 U.S.C.    1(1) (any  offense punishable by  more than  one

year in prison  is a  felony).  Permanent  disbarment may  be

premised upon a felony  conviction.  Ex Parte Wall,  107 U.S.
                                                  

265, 273  (1883); In re  Jones, 506 F.2d  527, 528 (8th  Cir.
                              

1974); In re Braverman, 148 F.Supp. 56, 57 (D.Md. 1957).
                      

     Bucci's state crime --  practicing law without a license

-- was  a misdemeanor.   See R.I.Gen.Laws   11-27-14 (maximum
                            

prison term  of six  months);   11-1-2  (defining misdemeanor

                             -4-

and felony).  However, the crime was directly related to, and

highly probative of, his fitness to practice law honestly and

ethically.   See  Ex  Parte  Wall, 107  U.S.  at  273.   And,
                                 

disbarment  is  an  appropriate  sanction for  a  lawyer  who

commits a misdemeanor "which imports fraud or dishonesty."

     The district  court obviated  any potential  due process

concerns by affording  Bucci a hearing before deciding not to

readmit him to its bar.

     Affirmed.
             

                             -5-